PER CURIAM
Epitomized Opinion
Goldfarb was indicted for robbery. The indictment charged him with having taken from the person of Eugene Lyons three rings of the value of $700. The indictment was faulty in that it should have charged the defendant robbed Lyons of $700 in cash instead of rings. The prosecutor upon discovering the error secured the consent of the defendant’s counsel to have the word “cash” inserted in the indictment instead of “rings.” After the jury was impanelled, the proposed change was called to the court’s attention by the State. Thereupon the defendant’s attorney objected, and upon the court’s refusal to permit the State to withdraw a juror, the case was tried on the original indictment. Although the evidence showed that $700 in cash was stolen instead of three rings of that value, defendant was found guilty. Defendant then prosecuted error pro*267ceedings. Held:
Attorneys, Jos. Dembe, for defendant; E. C. Stanton, for State.
1. There was a fatal variance between the indictment and the evidence.